1

2

3

4

5                               UNITED STATES DISTRICT COURT

6                                        DISTRICT OF NEVADA

7                                                    ***

8     YOSEF L. MUSTAFANOS, et al.,                     Case No. 3:16-cv-00254-MMD-WGC

9                                      Plaintiffs,                     ORDER
             v.
10
      THE STATE OF NEVADA, et al.,
11
                                  Defendants.
12

13   I.     SUMMARY

14          This is a pro se civil rights action brought by a disabled Army veteran (Plaintiff

15   Shirley Jean Clifton) and her guardian (Plaintiff Yosef L. Mustafanos). For the following

16   reasons, the Court dismisses this action sua sponte under Fed. R. Civ. P. 12(h)(3) for lack

17   of subject-matter jurisdiction.

18   II.    BACKGROUND

19          The Court incorporates herein the facts as described in the Court’s previous order.

20   (ECF No. 95.) The dispute in this case revolves around the marriage and separation of

21   Mustafanos and non-moving Defendant Deborah June Strode as well as the guardianship

22   of Mustafanos’s sister, Plaintiff Clifton, though the Complaint is lengthy, repetitive, and

23   confusing. (See id. at 1, 3; ECF No. 1.) Plaintiffs assert federal question jurisdiction under

24   28 U.S.C. § 1331 and supplemental jurisdiction under 28 U.S.C. § 1367. (ECF No. 1 at

25   17.)

26          The Court has dismissed all claims against all defendants in this case except for

27   Defendants J.D. and Edward Anderson. Defendants David O’Mara, James Shields

28   Beasley, and Jonathan King were dismissed under Fed. R. Civ. P. 4(m) on December 1,
1    2016. (ECF No. 77). Claims against Defendants Day Williams, State of Nevada, P.J.

2    Baltes, Albert Torres, Deborah June Strode, Aaron Mouritsen, Leon Abasturi were

3    dismissed in an order dated March 13, 2017. (ECF No. 95.) Remaining claims against

4    Defendants Andrew Strode and Albert Torres were dismissed on May 18, 2017. (ECF No.

5    106.) Claims against Defendants County of Lyon, Gregory Kantz, and Laura DePaoli were

6    dismissed on September 27, 2018. (ECF No. 134.)

7           The Court issued an order indicating its intent to dismiss for want of prosecution.

8    (ECF No. 130). Plaintiffs then filed motions to amend their complaint and to add parties

9    (ECF Nos. 131, 132), which the Court denied (ECF No. 134). Plaintiffs’ motions did not

10   address the claims against the two remaining Defendants J.D. and Anderson. These two

11   Defendants, proceeding pro se, have answered (ECF Nos. 7, 25) but have not taken any

12   further action. Nevertheless, the Court sua sponte determines that dismissal of the federal

13   claims against them is appropriate.

14   III.   DISCUSSION

15          A.     Defendant Edward Anderson

16          Plaintiffs name Edward Anderson as a defendant in their fifth claim for conspiracy

17   (ECF No. 1 at 44), seventh claim for racial discrimination arising under 42 U.S.C. § 1985

18   (id. at 46), seventeenth claim for defamation (id. at 54), and eighteenth claim for “libel and

19   slander” (id. at 55). The gist of the allegations against Defendant Anderson is that he was

20   involved in a legal dispute between Plaintiff Mustafanos and his ex-wife, Defendant

21   Deborah June Strode, and that he lied to obtain a temporary restraining order against

22   Plaintiff Mustafanos. (See id. at 9, 24-25, 46, 54-55.)

23          Plaintiffs’ claim for racial discrimination under § 1985 must be dismissed because

24   Plaintiffs have not alleged that Defendant Anderson is a state actor. See Sykes v. Cal.

25   Dep’t of Motor Vehicles, 497 F.2d 197, 200 (9th Cir. 1974) (“Under Section 1985, a plaintiff

26   is required to allege . . . that the defendants acted under color of state law and authority.”).

27   Dismissal without notice or an opportunity to respond is appropriate here because

28   Plaintiffs “cannot possibly win relief.” See Sparling v. Hoffman Constr. Co., 864 F.2d 635,

                                                    2
1    638 (9th Cir. 1988) (quoting Wong v. Bell, 642 F.2d 359, 362 (9th Cir. 1981)). However,

2    dismissal of this claim is without prejudice in the event that Defendant Anderson is in fact

3    a state actor.

4           The remaining claims against Defendant Anderson arise under state law.

5           B.        Defendant J.D.

6           Plaintiffs name J.D. as a defendant in their ninth claim for deprivation of substantive

7    due process rights under 42 U.S.C. § 1983 (ECF No. 1 at 48), seventeenth claim for

8    defamation (id. at 53-54), and eighteenth claim for “libel and slander” (id. at 55). Plaintiffs

9    allege that Defendant J.D. is former Defendant Laura DePaoli’s boyfriend. (Id. at 21.)

10   Plaintiffs allege that Defendant J.D. threw bricks through the window of Plaintiffs’ home;

11   beat the padlock off Plaintiff Mustafanos’s metal shed; pulled blankets off Plaintiff Clifton

12   while she was “dressed indecently on her bed;” and took part in an organization of

13   individuals who followed Plaintiff Mustafanos and kept a 24-hour surveillance on Plaintiff

14   Mustafanos. (Id. at 11-12, 54.)

15          Plaintiffs’ § 1983 claim against Defendant J.D. must be dismissed because

16   Plaintiffs have not alleged that Defendant J.D. is a state actor. See Kirtley v. Rainey, 326

17   F.3d 1088, 1092 (9th Cir. 2003) (“A § 1983 plaintiff must demonstrate . . . that the

18   defendant acted under color of state law.”). Dismissal without notice or an opportunity to

19   respond is appropriate here because Plaintiffs “cannot possibly win relief.” See Sparling,

20   864 F.2d at 638 (quoting Wong, 642 F.2d at 362). However, dismissal of this claim is

21   without prejudice in the event that Defendant J.D. is in fact a state actor.

22          The remaining claims against Defendant J.D. arise under state law.

23          C.        Fed. R. Civ. P. 12(h)(3)

24          “If the court determines at any time that it lacks subject-matter jurisdiction, the court

25   must dismiss the action.” Fed. R. Civ. P. 12(h)(3). In light of the dismissal of the federal

26   claims against the remaining Defendants, the Court declines to exercise supplemental

27   jurisdiction over the remaining state law claims. See 28 U.S.C. § 1367. The Court also

28   lacks independent diversity jurisdiction under 28 U.S.C. § 1332 over the remaining state

                                                    3
1    law claims because Plaintiffs and Defendants J.D. and Anderson are all citizens of

2    Nevada. (ECF No. 1 at 18, 21.) Accordingly, the Court will dismiss this action without

3    prejudice for lack of subject-matter jurisdiction.

4    IV.     CONCLUSION

5            It is therefore ordered that the remaining federal claims against Defendants

6    Anderson and J.D.—the seventh claim for racial discrimination arising under 42 U.S.C. §

7    1985 against Defendant Anderson and the ninth claim for deprivation of substantive due

8    process rights under 42 U.S.C. § 1983 against Defendant J.D.—are dismissed without

9    prejudice. The Court declines to exercise supplemental jurisdiction over the state law

10   claims against these two Defendants and therefore dismisses the remaining state law

11   claims against them without prejudice. The Clerk of the Court is instructed to close this

12   case.

13           DATED THIS 4th day of December 2018.

14

15
                                                          MIRANDA M. DU
16                                                        UNITED STATES DISTRICT JUDGE

17

18

19
20

21

22

23

24

25

26

27
28

                                                    4
